DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Claim 17 will be amended as follows: 

IN THE CLAIMS:
17. (Presently Amended) A method for determining placement of a plurality of LiDAR sensors behind a grille of a vehicle, the method comprising:
receiving a data file describing a pattern of features of the grille of the vehicle; 
determining a placement of a first LiDAR sensor of the plurality of LiDAR sensors behind the grille of the vehicle; 
modeling operation of the first LiDAR sensor behind the grille of the vehicle to determine a pattern of occlusions of the first LiDAR sensor caused by the pattern of features of the grille, the modeling based on the data file describing the pattern of features of the grille of the vehicle; 
based on a field-of-view of the plurality of LiDAR sensors and parameters of the pattern of features of the grille, determining a placement of the second LiDAR sensor of the plurality of LiDAR sensors behind the grille of the vehicle such that when a point cloud data for the first optical LiDAR sensor and the second LiDAR sensor are combined, the first pattern of occlusion of the first LiDAR sensor that is caused by the pattern of features of the grille is at least partially compensated in the combined data by data captured from the second LiDAR sensor.

Status of Claims

Claims 1-19 were originally presented having a filing date of 16 June 2020. Claims 1, 9, and 17 were amended via amendments filed 21 July 2022. Claims 4-5 and 12-13 were cancelled via amendments filed 21 July 2022. 
Authorization for this examiner’s amendment was given in an interview with attorney Daniel Yannuzzi on 29 July 2022.
Claims 1-3, 6-11, and 14-19 are currently pending. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The applicant’s amendments filed on 21 July 2022 have been fully considered and persuasive. The previous objections to the specification, 35 U.S.C. 101 rejections, and 35 U.S.C. 103 rejections have been withdrawn. 
Claims 1-3, 6-11, and 14-19 have been allowed over the prior art. 

Regarding claims 1-3, 6-11, and 14-16, the examiner is allowing the added amended limitations as neither Feng (US 11035958 B2) nor Wehling (US 9488727 B2) recite the added limitations of “wherein as a result of the grille, the scene represented by the second point cloud data is partially occluded with a second pattern of occlusion”, nor “and further wherein the first location of the first LiDAR sensor is located relative to the second location of the second LiDAR sensor such an overlap of the first pattern of occlusion with the second pattern of occlusion is reduced or minimized”.
Feng teaches a LiDAR sensor of a vehicle being partially occluded with a first pattern of occlusion (see at least Feng column 5 line 66-column 6 line 3), but does not teach that the first pattern of occlusion is as a result of the vehicle grille, does not teach a second LiDAR sensor with a second point cloud, and does not teach “wherein as a result of the grille, the scene represented by the second point cloud data is partially occluded with a second pattern of occlusion”. Wehling teaches two sensors mounted in a vehicle grille (see at least Wehling Fig. 1, column 6, lines 51-52) but does not teach that these sensors are obstructed by the vehicle grille with first and second patterns of occlusion. 
Other relevant prior art of record are the references Takahashi et al. (US 2020/0011989 A1), Fischer et al. (US 8947531 B2), and Yu et al. (US 2015/0192677 A1). Takahashi et al. teaches a vehicle multi-sensor unit located at the vehicle grille. Fischer et al. teaches LiDAR sensors positioned at a vehicle grille. Yu et al. teaches a distributed LiDAR sensing system for wide field of view mapping with LiDAR sensors capable of being mounted behind the vehicle grille. These references also do not teach that these sensor(s) are occluded by the vehicle grille.
Furthermore, although Feng in view of Wehling teaches combining the first and second point clouds such that “the first pattern of occlusion is at least partially compensated” (see at least Feng column 6 lines 57-column 7 line 4) these references do not teach that “an overlap of the first pattern of occlusion with the second pattern of occlusion is reduced or minimized”. 
The prior art does not contain any teaching that would lead a skilled person to modify the closest prior art and thereby arrive at the invention. Therefore, these limitations are not an obvious variation of these prior art references. 

Regarding claims 17-19, Feng in view of Wehling does not teach “A method for determining placement of a plurality of LiDAR sensors behind a grille of a vehicle, the method comprising: receiving a data file describing a pattern of features of the grille of the vehicle; determining a placement of a first LiDAR sensor of the plurality of LiDAR sensors behind the grille of the vehicle; modeling operation of the first LiDAR sensor behind the grille of the vehicle to determine a pattern of occlusions of the first LiDAR sensor caused by the pattern of features of the grille, the modeling based on the data file describing the pattern of features of the grille of the vehicle; based on a field-of-view of the plurality of LiDAR sensors and parameters of the pattern of features of the grille, determining a placement of the second LiDAR sensor of the plurality of LiDAR sensors behind the grille of the vehicle such that when a point cloud data for the first optical LiDAR sensor and the second optical sensor are combined, the first pattern of occlusion of the first LiDAR sensor that is caused by the pattern of features of the grille is at least partially compensated in the combined data by data captured from the second LiDAR sensor”. 
There is no description in Feng or Wehling of any features regarding receiving a data file describing a pattern of features of the grille or determining the placement of a first and second LiDAR sensor behind the grille. 
Other relevant prior art of record are the references Khorasani (US 9855894 B1), Zeng et al. (US 2020/0408887 A1), Yangel et al. (US 2021/0157002), Voynov (US 2021/0199783), and Marsh et al. (US 2021/0311183 A1), Kunz et al. (US 11280897 B2). These references teach receiving multiple sources of sensor data and fusing them to overcome blind spots or sensor occlusion, but do not teach that the occlusion is “caused by the pattern of features of the grille”, do not teach “receiving a data file describing a pattern of features of the grille”, and do not teach determining a placement of a first and second LiDAR sensor such that “the first pattern of occlusion of the first LiDAR sensor…is at least partially compensated in the combined data by data captured from the second LiDAR sensor”.
The prior art does not contain any teaching that would lead a skilled person to modify the closest prior art and thereby arrive at the invention. Therefore, these limitations are not an obvious variation of these prior art references. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.B.W./Examiner, Art Unit 3667 



/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667  

July 29, 2022